NOT DESIGNATED FOR PUBLICATION

                                              No. 122,753

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           JEFFREY D. RASKIE,
                                               Appellant,

                                                   v.

                                           STATE OF KANSAS,
                                               Appellee.


                                    MEMORANDUM OPINION

        Appeal from Johnson District Court; JAMES CHARLES DROEGE, judge. Opinion filed October 22,
2021. Affirmed.


        Brittany E. Lagemann, of Olathe, for appellant.


        Shawn E. Minihan, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before GREEN, P.J., CLINE, J., and BURGESS, S.J.


        PER CURIAM: Jeffery D. Raskie appeals the trial court's summary denial of his
K.S.A. 60-1507 motion, arguing that his claims of ineffective assistance of trial and
appellate counsel required the trial court to hold an evidentiary hearing on his motion.
Because we conclude that each of Raskie's complaints are unpersuasive, we affirm the
trial court's summary denial of his K.S.A. 60-1507 motion.




                                                    1
              FACTUAL AND PROCEDURAL BACKGROUND OF RASKIE'S CASE

      In the direct appeal of his two aggravated indecent liberties with a child
convictions, our Supreme Court summarized the factual and procedural background of
Raskie's underlying criminal case as follows:


              "In October 2000, Raskie married his wife, S.R., who had a 7-year-old daughter,
      C.R., from a previous relationship. Raskie adopted C.R. the following month. During the
      marriage, the couple had two more children together. Eventually, Raskie and S.R. began
      experiencing problems in their marriage, mostly related to finances, and in May 2006 the
      couple separated. By court order, the couple had a shared child-custody arrangement.
              "On the afternoon of Valentine's Day 2007, which was a day the children were to
      be with Raskie for the evening and overnight, C.R. told a school counselor she was being
      sexually abused by Raskie. The counselor called S.R., who in turn called C.R. and said, 'I
      know that you don't like going to your dad's house. Can you please tell me what's going
      on?' At first C.R. was calm and indicated that she 'didn't want to go because he was mean
      to her. He made her do chores and things like that.' Then C.R. got more agitated and
      upset and said, 'And he shows me his penis.' S.R. made arrangements for C.R. to stay
      elsewhere that night.
              "The next day, S.R. took C.R. to the Olathe Police Department, where they spoke
      with Detective Kenton Thompson. Thompson suggested taking C.R. to Sunflower House,
      Inc., a child abuse prevention center, for a physical examination and a forensic interview.
      S.R. took C.R. to Sunflower House on February 16, 2007, where C.R. was interviewed by
      a forensic interviewer outside the presence of her mother. Through video monitoring,
      Thompson observed the interview, in which C.R. indicated that Raskie exposed his
      genitals to her; showed her pornography; touched her on the breasts and vagina, both
      over and under her clothing; bent her over a bed and used his penis to penetrate her anus;
      touched her with vibrators externally on her vagina and anus; bought her lingerie, such as
      corsets and thong panties; and videotaped her while she showered. C.R. indicated this
      behavior started when her mother began taking college classes at night. According to
      C.R., the abuse continued even after her parents had separated. During C.R.'s physical
      examination, she complained of both physical and sexual abuse.




                                                   2
        "At some point after the Sunflower House interview, Detective Thompson
indicated to S.R. that C.R. had been sexually abused. Thereafter, S.R. took steps to
modify the child-custody arrangement and eventually kept the children with her full time.
        "Officers continued their investigation. Among other things, they monitored
Raskie's computer contact with C.R. through C.R.'s account on Myspace, a social
networking website, and the officers subpoenaed Myspace to get information on Raskie's
account. Also, about a month after the Sunflower House interview, Thompson
interviewed C.R., primarily to get information to use in obtaining a search warrant of
Raskie's residence. C.R. described a plastic tub next to Raskie's bed, where he kept some
vibrators. C.R. also described thong panties and a corset, which were kept in her bedroom
dresser at Raskie's residence. In addition, C.R. directed the detective to the video camera
in the headboard of Raskie's bed. And C.R. described a photograph she had seen at
Raskie's residence, depicting a woman's breast pierced with a nipple ring.
        "At trial, C.R., who was 15 years old at the time, testified against Raskie. She
testified that Raskie started touching her inappropriately when she was around 10 years
old. She indicated that every night her mom attended a class, Raskie would come into her
room. The first time, C.R. was asleep in her bed when she awoke to find Raskie touching
her vagina over her clothing. Over time, the touching progressed. Raskie touched C.R.'s
breasts and vagina under the clothing. 'Then one day, he started using a vibrator' under
the clothing. C.R. described a 'skinny purple' vibrator and a 'fat purple' one. She also
described other vibrators, including a small 'gold' one, about which C.R. said, 'He tried
giving it to me as a present.' C.R. testified about other presents from Raskie, including a
'glass vibrator,' a 'sucker that was in the shape of a penis,' thong panties, and corsets. C.R.
said she asked for one of the corsets '[b]ecause my friends had them that they wore like
under their clothes.' When asked if this was 'more like a fashion trend than a sexual
thing,' C.R. said, 'Yes.' C.R. had another purple corset that she did not ask for. She
testified that Raskie bought it for her from Victoria's Secret. She thought he gave it to her
on Valentine's Day, but she was not sure.
        "C.R. testified that on a regular basis Raskie would put his penis and testicles in
her face. She testified about another incident where, after her parents had separated, she
and Raskie were arguing and she 'got pushed over the bed.' Then, Raskie 'put his penis in
[her] butt.' C.R. testified that it went inside her body and hurt her 'stomach and [her] butt.'
Raskie stopped because she was elbowing him and fighting to get him off of her. C.R.




                                              3
said this incident happened before her 13th birthday, but Raskie continued to touch C.R.'s
vagina and to use a vibrator on her after she turned 13.
        "C.R. also testified that she had to shower in Raskie's master bathroom because
the 'hallway bathroom was broken.' One time she noticed a red light shining through the
shower's glass door. C.R. got out of the shower, followed the light, and discovered a
video camera on the headboard in the master bedroom. When C.R. looked at the
recordings, she saw videos of herself naked in the shower. She erased the recordings, and
Raskie got angry at her. After that, Raskie tried to hide the video camera under
Styrofoam or 'pillows or something.' Sometimes the video camera was on the top shelf of
the closet in the master bedroom. C.R. did not tell her mom about any of the sexual abuse
because she did not want her mom to know about it and she did not think her mom would
believe her.
        "Raskie testified in his own defense. He generally denied sodomizing C.R. or
touching her inappropriately. He also denied showing her pornography. Instead, Raskie
said that C.R. showed him an explicit video of a father sexually abusing his daughter.
According to Raskie, the situation with C.R. 'got out of control' after he and his wife
separated, and C.R. 'wasn't doing anything that she was supposed to do, her chores or
anything like that. She wasn't coming home from school. She wasn't doing her
homework. She just let the bottom drop out.' Raskie admitted that he and his wife
purchased vibrators, but he denied ever using them on C.R. or buying them for C.R.
Raskie admitted buying thong panties for C.R. but said he purchased those because C.R.
asked for them and he 'wanted her to feel good about herself.' As for the corsets, Raskie
testified that C.R. mentioned that some of her friends were wearing them and that she
would like to try them. He was checking his e-mail one day when a Victoria's Secret
advertisement came up on the computer screen; C.R. asked him about it, so he clicked on
the link and showed C.R. the website. During this computer browsing session, he
purchased bras, panties, and a purple corset for C.R. Later, he also bought C.R. a black
corset from another store because she did not like the purple one. Raskie indicated that
the corsets were just a fashion statement.
        "Raskie also testified that on one occasion he found C.R. masturbating with a
vibrator and on another occasion he came home to find that C.R. had put lotions and
vibrators on his bed. According to Raskie, C.R. told him that her friends at school had
vibrators and she also told him that two of her friends had been sexually abused. Raskie
denied hitting C.R., and while he admitted to having arguments with C.R. over telephone



                                             4
      usage, he denied ever attacking C.R. sexually during one of those arguments. Raskie also
      denied videotaping C.R. while she showered. He did not remember putting the video
      camera on the headboard of his bed. Raskie thought his estranged wife put C.R. up to
      making false allegations.
              "The jury acquitted Raskie of one count of aggravated criminal sodomy but
      convicted him of two counts of aggravated indecent liberties in violation of K.S.A. 21-
      3504. Although both convictions were for the same crime, the potential penalties differed
      because one offense occurred before and the other after July 1, 2006, which was the
      effective date of K.S.A. 21-4643, commonly referred to as Jessica's Law. Jessica's Law
      increased the potential penalty for certain enumerated offenses, including aggravated
      indecent liberties with a child under 14 years of age in violation of K.S.A. 21-3504. The
      increased penalty applies if the offense was committed on or after the effective date of
      the law by a defendant who is 18 years of age or older. When applicable, Jessica's Law,
      as it applied at the time of Raskie's offense, requires that the defendant 'shall be sentenced
      to a term of imprisonment for life with a mandatory minimum term of imprisonment of
      not less than 25 years' unless, for first-time offenders, substantial and compelling reasons
      justify a departure. K.S.A. 21-4643(a)(1), (d). Raskie's offense that occurred before the
      effective date of Jessica's Law was classified as a severity level 3 person felony.
              "Raskie was sentenced to a hard 25 life sentence for the Jessica's Law off-grid
      offense and 61 months for the severity level 3 offense." State v. Raskie, 293 Kan. 906,
      908-12, 269 P.3d 1268 (2012) (Raskie I).


      In his direct appeal, Raskie argued that our Supreme Court should reverse his two
aggravated indecent liberties with a child convictions for six reasons. But our Supreme
Court rejected all of Raskie's arguments.


      First, although Raskie argued that the trial "court erred in admitting evidence of
certain molestation 'grooming' items—photographs, a vibrator, and a corset—that were
not used by [him] or [C.R.] during the charged incidents," 293 Kan. at 907, our Supreme
Court determined that any error relating to the admission of those grooming items was
harmless beyond a reasonable doubt since Raskie's trial counsel objected to the admission
of only a few grooming items:


                                                    5
               "As to Raskie's relevancy objection, it was asserted as to only a small portion of
       related evidence. Raskie did not object when police photographs of the black and gold
       vibrator and the black corset were admitted into evidence. Nor did he object when a
       photocopy of the risqué photographs was admitted into evidence. Additionally, other
       vibrators and lingerie, including two purple vibrators, a purple corset, and three pairs of
       thong panties, were admitted without any objection. Consequently, even if we were to
       conclude that error occurred in admitting the objected-to exhibits, any harm from that
       error could not be separated from the harm caused by admitting the similar (and
       somewhat cumulative) evidence. We do not find the actual objects to be any more
       prejudicial than a photocopy or picture of the objects. In other words, if there was error in
       admitting these exhibits, there is no reasonable probability the potential error affected the
       outcome of the trial. Therefore, the admission of the evidence, even if we assume it was
       erroneous, was harmless. [Citation omitted.]" 293 Kan. at 913.


       Second, our Supreme Court rejected Raskie's contention that "the prosecutor
committed misconduct by presenting the 'grooming' evidence and making comments
during closing argument about [his] lurid intent" for similar reasons. 293 Kan. at 907. It
dismissed Raskie's contention that the prosecutor committed misconduct by telling the
jury that he groomed C.R. despite lacking an expert witness' testimony that he engaged in
grooming behavior since Raskie's trial counsel never made this argument below. 293
Kan. at 914. On the other hand, although it determined that the prosecutor committed
misconduct when he implied that Raskie committed a crime when he bought C.R. erotic
items, it concluded that the prosecutor's misconduct was harmless beyond a reasonable
doubt because the prosecutor also explicitly told the jury that Raskie's erotic "purchases
and gifts were not illegal" during closing arguments. 293 Kan. at 918. It found that by
also making this correct statement of law, the prosecutor mitigated any harm stemming
from his original misstatement of law. 293 Kan. at 918. Also, in addressing Raskie's
claims of prosecutorial misconduct, our Supreme Court rejected Raskie's suggestion that
the prosecutor somehow evaded the role of a psychological expert, holding that at his
trial, "the prosecutor did not attempt to step into the role of a psychologist by connecting



                                                     6
the acts of purchasing and gifting the objects to the concept of grooming C.R. for sex."
293 Kan. at 918.


       Third, although Raskie argued that the trial court erred in admitting evidence of
his Myspace postings "because the State failed to lay a proper foundation and because
this evidence constituted hearsay," our Supreme Court refused to consider this argument
because it found that Raskie had not preserved it "for several reasons." 293 Kan. at 907,
919. Those reasons included (1) that his trial counsel never objected to the State's
successful admission of his Myspace postings into evidence at his jury trial and (2) that
his appellate counsel otherwise failed to adequately brief this issue on appeal. 293 Kan. at
919.


       Fourth, our Supreme Court rejected Raskie's contention that the trial court erred by
denying his motions for judgment of acquittal "'[d]ue to witness inconsistencies and lack
of independent evidence.'" 293 Kan. at 919. Highly summarized, it determined that C.R.'s
trial testimony supported his two aggravated indecent liberties with a child convictions.
293 Kan. at 919-21. It noted that "[m]ost of the inconsistencies [that Raskie] point[ed] to
relate[d] only to the aggravated sodomy allegation, the offense of which [he] was
acquitted." 293 Kan. at 920. Also, it found that Raskie's specific argument necessarily
failed because it hinged on reweighing the jury's fact-findings against him contrary to the
well-known rule prohibiting appellate courts from reweighing fact-findings and
credibility determinations. 293 Kan. at 920.


       Fifth, our Supreme Court rejected Raskie's contention that the trial court
impermissibly shifted the burden of proof onto him by giving a jury instruction that
mirrored PIK Crim. 3d 51.10 (penalty not to be considered by the jury). It explained that
although Raskie argued otherwise, the disputed instruction did not impermissibly shift the
burden of proof onto him simply because it told the jury that its only concern was to
determine whether he was guilty or not guilty. It stressed that because the jury also


                                               7
received an instruction clearly stating that the State carried the burden of proof beyond a
reasonable doubt, "the instructions in [Raskie's] case were accurate statements of the law
and did not shift the burden of proof to Raskie." 293 Kan. at 922.


       Sixth, our Supreme Court rejected Raskie's argument that cumulative error
required the reversal of his two aggravated indecent liberties with a child convictions. It
explained that Raskie's cumulative error argument automatically failed because he had
established just one error—prosecutorial misconduct—which was harmless. 293 Kan. at
922.


       After our Supreme Court rejected Raskie's six arguments concerning why his two
aggravated indecent liberties with a child convictions should be reversed, it considered
his argument that the statutorily mandated hard 25 life sentence for his Jessica's Law off-
grid offense constituted cruel or unusual punishment under section 9 of the Kansas
Constitution Bill of Rights and the Eighth Amendment to the United States Constitution.
Ultimately, our Supreme Court held that the trial court failed to adequately consider the
three-factor test for determining whether a sentence's length constitutes cruel and unusual
punishment as outlined in State v. Freeman, 223 Kan. 362, 367, 574 P.2d 950 (1978),
when raised by Raskie's trial counsel at Raskie's sentencing. 293 Kan. at 925-26.


       Thus, although our Supreme Court affirmed his two aggravated indecent liberties
with a child convictions, our Supreme Court vacated Raskie's hard 25 life sentence for his
Jessica's Law off-grid offense. It then remanded Raskie's case to the trial court for
resentencing with directions to consider Raskie's constitutional challenge to the
imposition of a hard 25 life sentence for his Jessica's Law off-grid offense under the three
Freeman factors. 293 Kan. at 926. Those three Freeman factors required the trial court to
do the following when resentencing Raskie upon remand: (1) to consider the nature of
Raskie's offense and Raskie's character "'with particular regard to the degree of danger
[that Raskie posed] to society'"; (2) to compare the hard 25 life sentence at issue with


                                              8
other punishments imposed in Kansas "'for more serious offenses, and if among them are
found more serious crimes punished less severely than the offense in question[,] the
challenged penalty is to that extent suspect'"; and (3) to compare the hard 25 life sentence
at issue "'with punishments in other jurisdictions for the same offense.'" Raskie I, 293
Kan. at 925 (quoting Freeman, 223 Kan. at 367).


       Upon remand for resentencing in October 2012, Raskie was represented by new
counsel. In fact, although it is unclear when Raskie's trial counsel died, it is undisputed
that his trial counsel died sometime after our Supreme Court affirmed his aggravated
indecent liberties with a child convictions in his direct appeal.


       In any case, as explained by us in Raskie's appeal following his resentencing, the
trial court eventually reimposed a hard 25 life sentence upon Raskie for his Jessica's Law
off-grid offense:


               "Raskie was resentenced on October 11, 2012. The judge who presided over the
       resentencing hearing was the same judge who presided over Raskie's trial and original
       sentencing. During the hearing, defense counsel argued that the crimes Raskie was
       convicted of committing were not violent compared to the sodomy charge of which he
       was acquitted. Raskie argued that there was no penetration involved in the crimes of
       conviction, that he had no prior sexual convictions, and that he had a criminal history
       score of I. Raskie emphasized that he was 48 years old and that a hard 25 sentence would
       be a life sentence for him. The defense also presented an evaluation by Dr. Barnett, who
       opined that Raskie would be amenable to sex offender treatment and that he was not a
       pedophile or a sexual predator. Dr. Barnett's report is not included in the record on
       appeal. Finally, Raskie's counsel compared the hard 25 sentence with other sentences
       under Kansas law and the law of other states for serious crimes.
               "The State opposed Raskie's arguments. The prosecutor argued that Raskie
       molested his adopted daughter—a violation of a fiduciary relationship. The State also
       emphasized that according to C.R., the molestation started when she was 10 years old.
       Additionally, the State noted that this was not a one-time incident; C.R. testified the



                                                    9
activities took place over a 3-year period. Finally, the State argued that it was the
legislature's prerogative to prescribe punishments and that the legislature had recognized
the long-term impact on the victims of such offenses.
        "After hearing these arguments, the [trial] court rejected Raskie's constitutional
challenge. The [trial] court found that Raskie's crimes were egregious because the victim
was his daughter and Raskie breached fiduciary obligations he owed to her. The [trial]
court also found that Raskie's conduct was 'long-standing molestation.' The [trial] court
also considered the sentencing for other crimes and the nature of sentencing in other
states. The [trial] court found the hard 25 sentence established by the legislature was
appropriate. In rejecting the constitutional argument, the [trial] court adopted and
incorporated the State's trial brief as its findings.
        "The parties then addressed Raskie's motion for a departure sentence. The
defense requested either a dispositional departure to probation or a durational departure to
the sentence in the 3-I nondrug grid box. Again, counsel cited to Raskie's minimal
criminal history, his steady employment over the years as a machinist, and his productive
life prior to his divorce and C.R.'s allegations. Raskie had the support of his parents,
siblings, and other family members. Finally, counsel noted that under the current version
of Jessica's Law, Raskie would be subject to lifetime postrelease supervision, offender
registration, and electronic monitoring; thus, any community safety issues would be
minimal. Counsel reiterated Dr. Barnett's report that Raskie was amenable to treatment.
        "In response to the departure motion, the State read a letter from C.R. describing
the impact of the crimes on her. C.R.'s mother also testified about the impact of the
crimes on C.R. and herself, and Raskie's other children. The State also challenged Dr.
Barnett's assessment, which was based solely on an interview with Raskie, who denied
committing any crimes. The prosecutor also reiterated the [trial] court's earlier comments
that the evidence established a 3-year systematic molestation of C.R. starting when she
was 10 years old.
        "After considering the testimony and hearing the arguments, the [trial] court
found no substantial and compelling reasons to grant a departure. Accordingly, the [trial]
court imposed a hard 25 life sentence for Raskie's conviction of the off-grid crime and a
consecutive sentence of 61 months' imprisonment for the pre-Jessica's law offense." State
v. Raskie, No. 108,914, 2013 WL 5737355, at *2-3 (Kan. App. 2013) (unpublished
opinion) (Raskie II).




                                               10
       Raskie appealed the trial court's reimposition of a hard 25 life sentence upon him
for his Jessica's Law off-grid offense, alleging that the trial court committed three errors
at his resentencing.


       In his first argument, Raskie once again asserted that the trial court failed to
adequately consider his constitutional challenge to the hard 25 life sentence under the
Freeman factors. 2013 WL 5737355, at *4. We rejected Raskie's renewed argument
concluding the trial court's Freeman factors analysis at his resentencing was adequate:


               "As for the first factor, Raskie again cites his minimal criminal history and lack
       of prior sex crimes, Dr. Barnett's evaluation, and his amenability to treatment. Raskie's
       arguments are substantially similar to those raised in State v. Rogers, 297 Kan. 83, 298
       P.3d 325 (2013). In Rogers, the defendant cited his lack of criminal history as a critical
       factor, his mature age (46 years), the lack of violence with his crime, and the fact he was
       accused of a single count rather than a long-standing history of abuse. Rogers, 297 Kan.
       at 89, 91. The Supreme Court upheld the [trial] court's finding that the defendant was a
       danger to society because of his willingness to commit a sexually violent crime against a
       7-year-old. Rogers, 297 Kan. at 91; see also [State v.] Spear, 297 Kan. [780,] 800-01[,
       304 P.3d 1246 (2013)] (rejecting arguments that the 'nonviolent' nature of an aggravated
       indecent liberties conviction weighed the first Freeman factor in favor of a defendant,
       especially when the defendant was in a fiduciary relationship with the victim).
               "Here, there is substantial evidence to support the [trial] court's findings that the
       first Freeman factor did not weigh in Raskie's favor. Although he was convicted of the
       lewd fondling of a child under 14, as opposed to aggravated criminal sodomy, the
       conduct occurred over a period of several years. C.R., who was Raskie's adopted
       daughter, was 10 years old when the conduct began. C.R.'s mother testified as to the
       devastating effects of Raskie's actions on C.R. and the rest of the family. Although
       Raskie presented a report from Dr. Barnett, the [trial] court apparently gave it little
       weight. Because Dr. Barnett's report is not included in the record on appeal, this court is
       in no position to question the [trial] court's assessment of this evidence.
               "As for the second and third Freeman factors, the Kansas Supreme Court
       recently rejected arguments that Jessica's Law is disproportionate as compared to



                                                    11
       sentences imposed in Kansas for more serious offenses and as compared to sentences
       imposed in other jurisdictions for similar offenses. See State v. Conrad, 297 Kan. 76, 80-
       81, 298 P.3d 320 (2013) (hard 25 sentence for convictions of three counts of aggravated
       indecent liberties); State v. Newcomb, 296 Kan. 1012, 298 P.3d 285 (2013) (hard 25
       sentences for rape and aggravated indecent liberties); State v. Woodard, 294 Kan. 717,
       723-25, 280 P.3d 203 (2012) (hard 25 sentences for convictions of three counts of
       aggravated indecent liberties). This court also has rejected constitutional challenges to the
       hard 25-sentence in cases involving convictions of aggravated indecent liberties. See
       State v. Frost, 48 Kan. App. 2d 332, 288 P.3d 151 (2012), rev. denied October 1, 2013;
       State v. Meili, No. 107,041, 2013 WL 452135, at *2-3 (Kan. App. 2013) (unpublished
       opinion) (hard 25 sentence on two counts of aggravated indecent liberties involving
       stepdaughter).
               "Thus, there is substantial evidence to support the [trial] court's factual findings,
       and we agree with the [trial] court's ultimate legal conclusion that K.S.A. 21-4643 is
       constitutional under the Freeman standards. Accordingly, the [trial] court did not err in
       denying Raskie's motion to declare K.S.A. 21-4643 unconstitutional." 2013 WL
       5737355, at *4-5.


       In his second argument, Raskie asserted that his minimal criminal history, his
excellent employment record, his support from his family, and the finding by Dr. Barnett
that he was neither a pedophile nor a sexual predator constituted substantial and
compelling reasons that required the trial court to grant his departure motion. 2013 WL
5737355, at *5. Nevertheless, we rejected Raskie's argument finding our Supreme Court
had consistently upheld the trial court's denial of departure motions in similar cases
where relatively young defendants who committed sex crimes against children alleged
that they posed no threat to the community. 2013 WL 5737355, at *6. We adopted our
Supreme Court's reasoning from such cases, holding the trial court's denial of Raskie's
departure motion was proper because although a defendant's "lack of a criminal history
may be a mitigating factor, a continuing course of abuse of a family member over a
period of time can outweigh that factor." 2013 WL 5737355, at *6.




                                                    12
       In his third argument, Raskie asserted that the trial court "violated his
constitutional rights and the United States Supreme Court's holding in Apprendi v. New
Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), and Cunningham v.
California, 549 U.S. 270, 127 S. Ct. 856, 166 L. Ed. 2d 856 (2007), when it sentenced
him to the aggravated sentence in the applicable grid box for the pre-Jessica's Law
conviction." 2013 WL 5737355, at *6. But we ruled that Raskie's argument was meritless
because in State v. Johnson, 286 Kan. 824, Syl. ¶ 5, 190 P.3d 207 (2008), our Supreme
Court held that any presumptive sentence under the revised Kansas Sentencing
Guidelines Act does not violate either the United States Supreme Court's holding in
Apprendi or Cunningham. 2013 WL 5737355, at *6.


       Next, after we affirmed the trial court's reimposition of a hard 25 life sentence
upon Raskie for his Jessica's Law off-grid offense as well as the consecutive 61-month
prison sentence for his pre-Jessica's law offense, Raskie filed a pro se K.S.A. 60-1507
motion with the trial court. In his pro se K.S.A. 60-1507 motion, Raskie asserted that his
trial counsel was ineffective "at the motion in limine hearing and should have objected to
articles at trial to preserve [his] rights" He complained that at this hearing, his trial
counsel was ineffective because he "had a medical issue [that] clouded his performance."
At the same time, he broadly argued that his trial counsel was ineffective for "allow[ing]
the prosecution to argue [about] 'grooming.'" Raskie also challenged his former appellate
counsel's representation, arguing that she was ineffective for omitting Dr. Barnett's report
from his resentencing record on appeal. Lastly, Raskie argued that the trial court made
improper comments about the differences between rape, sodomy, and aggravated
indecent liberties with a child at his resentencing.


       Upon the filing of his pro se K.S.A. 60-1507 motion, the trial court appointed new
counsel to represent Raskie. Thereafter, the State filed a motion to summarily deny
Raskie's K.S.A. 60-1507 motion.



                                               13
       In its motion for summary denial, the State argued that Raskie's trial counsel
provided effective representation at Raskie's motion in limine hearing and trial. It
asserted that at the motion in limine hearing, Raskie's trial counsel correctly sought to
prohibit the State from admitting evidence that Raskie bought C.R. lingerie, like corsets
and thong panties, as gifts from Victoria's Secret because the State could imply that
Raskie had sexual motivations for buying C.R. these items. But it further asserted that
regardless of Raskie's trial counsel's adequate performance at the motion in limine
hearing, the trial court correctly rejected Raskie's request to exclude the disputed gifts
from evidence at his trial since the disputed gifts constituted highly probative evidence of
Raskie's attempts to groom C.R. for sex. As for Raskie's contention that his trial counsel
suffered from some unknown medical issue at the motion in limine hearing that affected
his performance, the State noted that nothing in the motion in limine hearing transcript
suggested that his trial counsel was ill. Also, the State generally argued that the trial court
should summarily deny Raskie's complaints about his trial counsel's performance because
they were vague and conclusory.


       As for his former appellate counsel's failure to include Dr. Barnett's report in the
resentencing record on appeal, the State noted that it did not have a copy of Dr. Barnett's
report since it was a defense exhibit. Even so, the State argued that the trial court should
reject Raskie's argument about his former appellate counsel's failure to include Dr.
Barnett's report in his resentencing record on appeal because any error that his former
appellate counsel made was harmless. In making this argument, the State emphasized that
at his resentencing, the trial court denied Raskie's constitutional challenge to the
imposition of a hard 25 life sentence for his Jessica's Law off-grid offense based on "the
egregious nature of the crimes in this case." Given this, as well as the fact that we found
that the trial court's findings under the three Freeman factors were supported by
substantial competent evidence in Raskie's resentencing appeal, the State argued that his
former appellate counsel's failure to include Dr. Barnett's report in the resentencing
record on appeal was irrelevant.


                                              14
       Finally, concerning Raskie's complaint that the trial court made inappropriate
comments about the differences between rape, sodomy, and aggravated indecent liberties
with a child at his resentencing hearing, the State argued that Raskie could not validly
challenge the trial court's comments under K.S.A. 60-1507. It asserted that if Raskie had
any complaints about the trial court's comments, he should have raised those complaints
in his resentencing appeal to us. Alternatively, the State asserted that the trial court could
reject Raskie's contention that the trial court made improper comments at his
resentencing hearing because the transcript of Raskie's resentencing hearing established
that the trial court's comments were appropriate.


       Eventually, the trial court held a nonevidentiary hearing on Raskie's pro se K.S.A.
60-1507 motion and the State's competing motion for summary denial. At this
nonevidentiary hearing, Raskie argued that an evidentiary hearing on his claims about his
trial counsel's performance was necessary because as of yet, there had not been a "fair
evaluation by a court" on the adequacy of his trial counsel's representation. He
additionally argued that had his former appellate counsel included Dr. Barnett's report in
his resentencing record of appeal, we would have agreed with his contention that the trial
court wrongly weighed the first Freeman factor against him. Also, although he now
recognized that he could not directly challenge the trial court's resentencing comments
about the differences between rape, sodomy, and aggravated indecent liberties with a
child under K.S.A. 60-1507, through his newly appointed counsel, Raskie now asserted
that his former appellate counsel was ineffective for not challenging the trial court's
disputed comments to us in his resentencing appeal.


       At the end of the nonevidentiary hearing, the trial court summarily denied Raskie's
K.S.A. 60-1507 motion. Although not entirely clear, it seems that the trial court found
any failure by his trial counsel to challenge the admission of the disputed grooming items
was harmless because the probative value of the disputed grooming items necessitated
their admission into evidence at his trial. The trial court rejected Raskie's contention that


                                              15
his trial counsel suffered from some medical issue at his motion in limine hearing that
clouded his performance because nothing within the motion in limine hearing transcript
supported this contention. As for Raskie's former appellate counsel, the trial court
concluded that his former appellate counsel's failure to include Dr. Barnett's report in his
resentencing record on appeal was harmless because given the serious nature of his
crime, we would not have reversed the trial court's denial of his constitutional challenge
to the imposition of a hard 25 life sentence for his Jessica's Law off-grid offense under
the three Freeman factors even if his former appellate counsel had included Dr. Barnett's
report in his resentencing record on appeal. Finally, the trial court rejected Raskie's
newest argument that his former appellate counsel was ineffective for not challenging the
trial court's disputed resentencing hearing comments about rape, sodomy, and aggravated
indecent liberties in his resentencing appeal. The trial court concluded that Raskie's
former appellate counsel's failure to challenge the disputed comments was not a mistake
because the former trial court's disputed comments had no bearing on the appropriateness
of the sentence it ultimately imposed.


       Raskie now timely appeals the summary denial of his K.S.A. 60-1507 motion.


                              ANALYSIS OF RASKIE'S APPEAL

       In this appeal, Raskie argues that the trial court erred when it summarily denied
his K.S.A. 60-1507 motion. He generally contends that through his pro se K.S.A. 60-
1507 motion arguments and his counsel's arguments at the nonevidentiary hearing, he
"alleged facts and conclusions that [were] not readily available in the record." He then
asserts that because he alleged facts and conclusions that were not readily available in the
record, "[a]n evidentiary hearing on each of [his ineffective assistance of counsel] claims
was necessary" As a result, Raskie asks us to reverse the trial court's summary denial of
his K.S.A. 60-1507 motion and remand to the trial court for an evidentiary hearing.




                                             16
       In its brief, the State counters that the trial court's summary denial of Raskie's
K.S.A. 60-1507 motion was appropriate because the motions, records, and files of
Raskie's case conclusively established that he was not entitled to relief. As it did before
the trial court, the State argues that the trial court's summary denial of Raskie's K.S.A.
60-1507 motion was proper because Raskie's ineffective assistance of trial and appellate
counsel claims are conclusory. The State also argues that even if we ignored the fact that
Raskie's ineffective assistance of counsel claims are conclusory, the trial court's summary
denial of Raskie's K.S.A. 60-1507 motion was correct because Raskie's underlying
complaints about his trial and appellate counsels' performances are meritless or involve
harmless error. Thus, the State asks us to affirm the trial court's summary denial of
Raskie's K.S.A. 60-1507 motion.


Applicable Law

       When seeking relief under K.S.A. 60-1507, a movant must prove that "'his or her
K.S.A. 60-1507 motion warrants an evidentiary hearing.'" Sola-Morales v. State, 300
Kan. 875, 881, 335 P.3d 1162 (2014). To establish that his or her K.S.A. 60-1507 motion
warrants an evidentiary hearing, the movant "'must make more than conclusory
contentions and must state an evidentiary basis in support of the claims or an evidentiary
basis must appear in the record.'" 300 Kan. at 881. This rule applies regardless of whether
the movant is acting with counsel or pro se. That is to say, although we liberally construe
pro se pleadings, a pro se K.S.A. 60-1507 movant "still bears the burden to allege facts
sufficient to warrant a hearing on the motion, and mere conclusions of the . . . movant are
not sufficient to raise a substantial issue of fact when no factual basis is alleged or
appears from the record." Mundy v. State, 307 Kan. 280, Syl. ¶ 8, 408 P.3d 965 (2018).


       Also, if a K.S.A. 60-1507 movant alleges that his or her counsel's representation
was so deficient as to violate his or her right to effective assistance of counsel under the
Sixth Amendment to the United States Constitution, then that movant must also establish


                                              17
(1) that counsel's performance was deficient under the totality of the circumstances and
(2) that counsel's deficient performance prejudiced his or her case. Sola-Morales, 300
Kan. at 882. When a K.S.A. 60-1507 movant alleges ineffective assistance of counsel,
that movant must establish that the outcome of his or her trial or appeal would have been
different but for counsel's deficient performance. 300 Kan. at 882.


       Here, because the trial court denied Raskie's K.S.A. 60-1507 motion based on the
motions, files, and records of the case following a nonevidentiary hearing, we are in the
same position as the trial court to consider the merits of Raskie's K.S.A. 60-1507
arguments. For this reason, we exercise de novo review. 300 Kan. at 881. And we note
that under our de novo review, as long as we determine that the trial court's summary
denial of Raskie's K.S.A. 60-1507 motion was the correct decision, we will affirm the
trial court's summary denial of Raskie's motion even if the trial court used the wrong
reasoning to support its decision. See State v. Overman, 301 Kan. 704, 712, 348 P.3d 516
(2015) (holding that appellate court will affirm trial court even if it relied on erroneous
ground to support its decision if trial court made correct decision).


Trial Counsel's Failure to Object to Grooming Items

       Both before the trial court and on appeal, Raskie's primary argument has involved
his trial counsel's failure to object to grooming items that were introduced at his trial. In
his pro se K.S.A. 60-1507 motion, Raskie's complaints about his trial counsel's failure to
object to the grooming items are as follows: (1) that his trial counsel "was ineffective at
the motion in limine hearing and should have objected at trial to preserve [his] rights"; (2)
that his trial counsel "was incompetent in arguing the motion [in limine] and knowing so
should have objected at trial"; and (3) that his trial counsel "was not performing well" at
the motion in limine hearing because "[h]e had just had a medical issue[,] which clouded
his performance." Now on appeal, Raskie continues to make similar arguments. For
instance, he contends that his trial counsel provided deficient performance by "fail[ing] to


                                              18
sufficiently raise and argue regarding [sic] the admissibility of evidence in a Motion in
Limine and then [by] fail[ing] to preserve objections during trial." Also, he argues that he
was entitled to an evidentiary hearing on this issue so he could "evaluate the prejudicial
value of [the admission of] each of [the grooming] items as it compare[d] to the probative
value of [the admission of] each of [the grooming] items to determine if [his] trial
counsel's failure to object to these items" constituted ineffective assistance of counsel.


       Yet, as asserted by the State in its brief, in making the preceding arguments,
Raskie never "identif[ies] the specific errors related to the motion in limine," never
"specif[ies] the points at trial where objections should have been made," and never
"identif[ies] how he was prejudiced by these actions." Simply put, Raskie's complaints
about his trial counsel's failures relating to the admission of the grooming evidence are so
vague that we are unsure what Raskie believes that his trial counsel did wrong or how his
trial counsel's alleged failings resulted in his two aggravated indecent liberties with a
child convictions.


       We stress that part of our difficulties in understanding Raskie's argument stems
from his failure to identify the grooming evidence that he is complaining about. Neither
before the trial court nor on appeal has Raskie outlined what grooming evidence he
believes his trial counsel should have objected to. So, it is possible that Raskie believes
that his trial counsel should have objected to all grooming items the State admitted at his
trial. But we cannot deduce this from Raskie's vague complaint about his trial counsel's
performance.


       We also stress that in considering Raskie's contentions within his pro se K.S.A.
60-1507 motion, we have attempted to liberally construe them. See Mundy, 307 Kan.
280, Syl. ¶ 8 (holding that "[c]ourts liberally construe pro se pleadings"). Nonetheless, we
note that the liberal construction of pro se pleadings rule "simply means that the
substance of the pleading controls over its label." In re Estate of Broderick, 34 Kan. App.


                                             19
2d 695, 701, 125 P.3d 564 (2005). Thus, we will not create an argument out of Raskie's
vague complaint about his trial counsel not objecting to unidentified grooming evidence
just because he initially filed his K.S.A. 60-1507 motion pro se.


       In addition to being vague, Raskie's contention that his trial counsel provided
prejudicially ineffective assistance of counsel by failing to object to the undefined
grooming evidence is clearly conclusory. It is a bold assertion without any evidentiary
support or explanation how his trial counsel erred by failing to object to the undefined or
unparticularized grooming evidence.


       In his brief, Raskie argues that he was entitled to an evidentiary hearing on this
issue so he could evaluate the prejudicial versus probative value of each of the grooming
items to determine if his trial counsel's failure to object to these items constituted
ineffective assistance of counsel. But Raskie's argument ignores that he had to provide
the trial court with an evidentiary basis to support his claim of ineffective assistance of
trial counsel within his K.S.A. 60-1507 motion to be entitled to an evidentiary hearing.
See Sola-Morales, 300 Kan. at 881 (holding that K.S.A. 60-1507 movant must state
evidentiary basis to support his or her claims or evidentiary basis must appear in record to
be entitled to evidentiary hearing on his or her motion). That is to say, Raskie's argument
ignores that he needed to make more than a conclusory contention that his trial counsel
prejudiced his defense by not objecting to the admission of the unidentified grooming
evidence within his K.S.A. 60-1507 motion before the trial court was required to give
him an evidentiary hearing on this claim.


       In summary, because Raskie's complaint about his trial counsel's failure to object
to the undefined or unparticularized grooming evidence is both vague and conclusory, we
hold that the trial court's summary denial of Raskie's K.S.A. 60-1507 motion as it relates
to his trial counsel's failure to object to this unidentified grooming evidence was
appropriate.


                                              20
Trial Counsel's Alleged Medical Issue at the Motion in Limine Hearing

       In his pro se K.S.A. 60-1507 motion, Raskie argued that his trial counsel was
ineffective at his motion in limine hearing because his trial counsel "had just had a
medical issue[,] which clouded his performance." Outside of alleging that his trial
counsel suffered from a medical issue, Raskie never explained to the trial court what type
of medical issue his trial counsel was suffering from or how this medical issue clouded
his performance. Now, on appeal, Raskie contends that the trial court erred when it
rejected this argument without first holding an evidentiary hearing. He suggests that the
trial court's sole basis for rejecting his argument was that his trial counsel died sometime
after our Supreme Court confirmed his two aggravated indecent liberties with a child
convictions and was thus unavailable to testify at any future evidentiary hearing.


       But Raskie's appellate argument twists the trial court's reasoning for rejecting his
contention that his trial counsel suffered from some medical issue at the motion in limine
hearing that adversely affected his performance. The trial court did not reject Raskie's
request for an evidentiary hearing on this claim simply because his trial counsel was
deceased. Instead, it explained that it was rejecting Raskie's evidentiary hearing request
because nothing within the motions, files, and records of his case supported his assertion
that his trial counsel was ill at the motion in limine hearing. It noted that at the motion in
limine hearing nobody said anything about his trial counsel being ill. And it noted that
from its review of the motion in limine hearing transcript, his trial counsel had behaved
appropriately at the motion in limine hearing. As a result, despite Raskie's suggestion
otherwise, the trial court did not summarily deny his argument about his trial counsel
suffering from a medical issue that clouded his performance at the motion in limine
hearing simply because his trial counsel was deceased and thus unavailable to testify at
any future evidentiary hearing.




                                              21
       More importantly, the trial court's reasoning for summarily denying Raskie's
K.S.A. 60-1507 motion as to this claim was sound. After noting that nothing in the
motion in limine hearing transcript addressed his trial counsel's health, the trial court told
Raskie that it was denying his request for an evidentiary hearing on this issue because he
had not provided the court with "sufficient . . . grounds" to support his claim that his trial
counsel had some medical issue that adversely affected his performance at his motion in
limine hearing. Thus, although the trial court did not explicitly state that Raskie's
argument was conclusory, it effectively did so. Given that Raskie failed to even identify
the alleged medical issue that his trial counsel was suffering from, let alone explain how
his trial counsel's performance was clouded by this unknown medical issue at his motion
in limine hearing, we agree with the trial court's ruling that Raskie was not entitled to an
evidentiary hearing on this conclusory claim.


       Notwithstanding the preceding, we also affirm the trial court's summary denial of
this argument because we are convinced from the record on appeal that Raskie's trial
counsel was not suffering from any medical issue that adversely affected his
representation of Raskie at the motion in limine hearing. In addition to the trial court's
finding about nothing within the motion in limine hearing transcript directly addressing
Raskie's trial counsel's health, we base our conclusion on the fact that his trial counsel's
arguments at the motion in limine hearing were consistent with the arguments that he
made nearly two months earlier within the written motion in limine that he filed on
Raskie's behalf. And we also consider the fact that at the end of the motion in limine
hearing, his trial counsel told the trial court that he intended to try a month-long federal
mortgage fraud case with four codefendants in just over a week. In short, we find that his
trial counsel's readiness to try a month-long federal mortgage fraud case a little over a
week after Raskie's motion in limine hearing indicates that his trial counsel was not
suffering from some medical issue that adversely affected his representation of Raskie at
the motion in limine hearing.



                                              22
Appellate Counsel's Failure to Include Dr. Barnett's Report in the Record on Appeal

       In his pro se K.S.A. 60-1507 motion, Raskie made the following assertion: "My
appellate attorney failed to have Dr. Barnett's report made part of the record on appeal of
my reimposed Jessica['s] Law sentence." Later on, Raskie's appointed counsel filed a
memorandum supplementing Raskie's pro se arguments regarding appellate counsel's
failure to include Dr. Barnett's report in the resentencing record on appeal. In this
memorandum, Raskie alleged that Dr. Barnett's report stated that he was a low degree of
danger to society because he was "a psychologically intact individual who display[ed] no
signs o[r] symptoms of any major mental disease or defect such as psychosis, major
depression, organic brain dysfunction, personality disorder, etc." In this memorandum,
Raskie also clearly asserted that his former appellate counsel's failure to include Dr.
Barnett's report in the resentencing record on appeal prevented us from adequately
analyzing his argument that the trial court misapplied the first Freeman factor when
considering his constitutional challenge to the trial court's reimposition of a hard 25 life
sentence upon him at his resentencing. Upon Raskie's request at the nonevidentiary
hearing, the trial court rejected Raskie's request for an evidentiary hearing after admitting
Dr. Barnett's report into evidence. Once more, the trial court denied Raskie's evidentiary
hearing request because it concluded that given the serious nature of his crime, we would
not have reversed the trial court's denial of his constitutional challenge to his hard 25 life
sentence for his Jessica's Law off-grid offense even if his former appellate counsel had
included Dr. Barnett's report in his resentencing record on appeal.


       On appeal, Raskie continues to argue that his former appellate counsel provided
deficient performance by failing to include Dr. Barnett's report in the resentencing record
on appeal. He contends that if we had Dr. Barnett's report when evaluating his
constitutional challenge to his hard 25 life sentence under the first Freeman factor in his
resentencing appeal, then the panel that considered his resentencing appeal "may have
concluded that [his] sentence was inappropriate."


                                              23
       Nevertheless, Raskie's current appellate counsel has also failed to include Dr.
Barnett's report in the record on appeal. Thus, like the previous panel, we are in a worse
position than the trial court, which had access to Dr. Barnett's report, to evaluate whether
Raskie's constitutional complaint has merit. And for this same reason, we are in a worse
position than the trial court to evaluate whether former appellate counsel's failure to
include Dr. Barnett's report in his resentencing record on appeal affected our decision to
affirm the trial court's first Freeman factor analysis. To sum up, because Raskie carries
the burden of designating a record that supports his claims of prejudicial error, Raskie's
failure to include Dr. Barnett's report in this record on appeal is fatal to his argument that
he was entitled to an evidentiary hearing before the trial court on his complaint about his
former appellate counsel's failure to include Dr. Barnett's report in his resentencing
record on appeal. See State v. Simmons, 307 Kan. 38, 43, 405 P.3d 1190 (2017) (holding
that without adequate record this court presumes that trial court's disputed decision was
proper).


       Even if we ignored this obvious problem with Raskie's current record on appeal,
we would still affirm the trial court's rejection of Raskie's complaint about his former
appellate counsel's failure to include Dr. Barnett's report in his resentencing record on
appeal.


       As stressed by the State in its brief, it is undisputed that although the resentencing
trial court gave Dr. Barnett's report little weight when considering Raskie's constitutional
challenge to the imposition of a hard 25 life sentence upon him for his Jessica's Law off-
grid offense under the first Freeman factor, it did consider Dr. Barnett's report before
denying his constitutional challenge. In fact, in considering the first Freeman factor, the
trial court told Raskie that it was giving Dr. Barnett's report so little weight because Dr.
Barnett's good opinions of him did "not override the terrible wrongs that [he had] done in
this case" to C.R. Also, the resentencing trial court told Raskie that his conduct, including
the trauma that he had inflicted upon C.R., supported the imposition of the maximum


                                              24
legal sentence upon him for his Jessica's Law off-grid offense. Then, when we considered
Raskie's constitutional challenge to the trial court's imposition of a hard 25 life sentence
upon him for his Jessica's Law off-grid offense, we held that substantial competent
evidence supported the trial court's finding against Raskie under the first Freeman factor
given Raskie's specific egregious criminal conduct. Raskie II, 2013 WL 5737355, at *5.
We then mentioned Dr. Barnett's report in addressing the trial court's first Freeman factor
analysis to note that it would not question the trial court's decision to give Dr. Barnett's
report so little weight under the first Freeman factor since it was not included in his
resentencing record on appeal. 2013 WL 5737355, at *5.


       In summary, it is readily apparent that the trial court contrasted Dr. Barnett's
opinion that Raskie presented a low degree of danger to society against "the terrible
wrongs that [Raskie had] done in this case" to C.R. As a result, the trial court gave little
weight to Dr. Barnett's report. Indeed, the trial court determined that Raskie's specific
criminal conduct showed that he posed a high degree of danger to society.


       Thus, Raskie's former appellate counsel's failure to include Dr. Barnett's report in
his resentencing record on appeal had no bearing on the first Freeman factor based on the
trial court's previous determination. So, we affirm the trial court's summary denial of
Raskie's K.S.A. 60-1507 motion about his claim that his former appellate counsel's
failure to include Dr. Barnett's report in his resentencing record on appeal constituted
prejudicially deficient performance.


Appellate Counsel's Failure to Challenge the Trial Court's Disputed Comments at
Resentencing

       To review, in his pro se K.S.A. 60-1507 motion, Raskie broadly complained that
the trial court made inappropriate comments about the differences between rape, sodomy,
and aggravated indecent liberties with a child at his resentencing hearing. In fact, his



                                              25
precise complaint in his pro se K.S.A. 60-1507 motion about the trial court's comments at
his resentencing hearing was as follows: "Judge [Franklin] Davis went on to make a
speech that as far as he thought that things would be this way in the future. Jessica['s]
Law does not differentiate between rape or sodomy and indecent liberties." Then, at the
non-evidentiary hearing on his K.S.A. 60-1507 motion, Raskie's newly appointed counsel
clarified that Raskie meant to argue that his former appellate counsel was ineffective for
not challenging the preceding comments in his resentencing appeal to us.


       On appeal, though, it seems that Raskie's complaint has echoed back to his
original pro se argument. In his appellant's brief, Raskie merely asserts that "the
resentencing judge made improper comments regarding distinctions in conduct [between]
rape versus lewd fondling or touching" without reference to his former appellate
counsel's failure to challenge these allegedly improper comments in his resentencing
appeal. But as argued by the State below, Raskie cannot use his K.S.A. 60-1507 motion
to directly challenge the trial court's comments at his resentencing hearing. This is
because if he wanted to directly challenge the trial court's comments, he needed to do so
in his resentencing appeal to us. It is a well-known rule that "only under rare conditions
will a trial court be required to entertain arguments on a matter that could have been
raised on direct appeal." Toney v. State, 39 Kan. App. 2d 944, 948, 187 P.3d 122 (2008).


       Thus, contrary to Raskie's current argument otherwise, the trial court had no duty
to grant him an evidentiary hearing where he could have directly challenged the trial
court's disputed comments at his resentencing hearing. Also, because Raskie's current
appellate counsel has failed to argue that Raskie's former appellate counsel was
ineffective for not challenging these disputed comments in his resentencing appeal to us,
Raskie's current appellant counsel has abandoned the only proper argument Raskie has
ever made under his K.S.A. 60-1507 motion regarding the trial court's disputed
comments. See State v. Arnett, 307 Kan. 648, 650, 413 P.3d 787 (2018) (holding that
issue not briefed on appeal is deemed waived and abandoned).


                                             26
       We further note that even if Raskie had properly briefed his argument about his
former appellate counsel failing to challenge the trial court's disputed comments in his
resentencing appeal to us, we would still reject his argument as conclusory. As
emphasized by the State in its brief, neither before the trial court nor on appeal has
Raskie identified the specific comments by the trial court at his resentencing hearing that
he believed were improper. Also, Raskie has never explained how the unidentified
disputed comments prejudiced him or rendered his hard 25 life sentence for his Jessica's
Law off-grid offense illegal. Yet, as explained at length already, Raskie needed to give
the trial court an evidentiary basis to support the ineffective assistance of counsel claims
before he was entitled to an evidentiary hearing on those claims See Sola-Morales, 300
Kan. at 881. So, we hold that irrespective of the other problems with Raskie's argument
that his former appellate counsel was ineffective for not challenging the resentencing
court's unidentified disputed comments to us in his resentencing appeal, the trial court
correctly rejected Raskie's request for an evidentiary hearing on this argument because it
is conclusory.


       Affirmed.




                                             27